Citation Nr: 1435833	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to attorney fees from past-due benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to January 2005, and the appellant is her current attorney representative in a matter appealed to the Board of Veterans' Appeals (Board).  The appellant and the Veteran entered into a fee agreement in April 2010.

This case comes before the Board on appeal from a February 2012 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which determined that no attorney fees could be paid directly to the appellant because there was not an award of past-due benefits that resulted in a cash payment to the Veteran.  Rather, the Veteran's original award of VA disability compensation benefits, in November 2011, was withheld in favor of her receipt of military retired pay. 

The Veteran's current matter appealed to the Board, which is the subject of a separate decision, is that of entitlement to an initial higher rating for the Veteran's service-connected left talar dome osteochondral lesion with tibiotalar osteophytes and residual scar, which has been restyled as residuals of a left ankle injury, status post arthroscopy.  Historically, in a November 2011 rating decision, the RO granted a 10 percent rating for the left ankle disability, and then in an April 2013 Decision Review Officer decision, the RO granted a 20 percent rating for the left ankle disability.  The effective date for both awards was made retroactive to June 2009, the date of receipt of the original claim of service connection for the disability.  The appellant has not received past-due benefits in relation to these awards, and he has appealed the denial of attorney fees, alleging that he was eligible for the direct payment of attorney fees in accordance with the fee agreement he entered into with the Veteran in April 2010.

In November 2013, the Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran received military retired pay benefits, which are not administered or paid by VA, for the period beginning prior to June 2009 (when VA disability compensation benefits were established) and continuing to the present.  
 
2.  The Veteran does not meet the criteria for concurrent receipt of VA compensation benefits and retired pay.
 
3.  A fee agreement was signed by the appellant and the Veteran in April 2010 and authorized payment to the appellant from retroactive benefits to be paid to the Veteran by VA.
 
4.  Due to the Veteran's receipt of retired military pay, the award of a 10 percent rating in November 2011 and the award of a 20 percent rating in April 2013 for the service-connected left ankle disability did not result in a retroactive payment of VA compensation benefits to the Veteran.  


CONCLUSION OF LAW

In the absence of any retroactive payment from VA to the Veteran of past-due VA compensation benefits following the awards of a 10 percent rating in November 2011 and a 20 percent rating in April 2013, matters in which the appellant represented the Veteran, the criteria for direct payment of attorney fees to the appellant by VA have not been met.  38 U.S.C.A. §§ 5304, 5904 (West 2002); 38 C.F.R. §§ 3.700, 3.750, 14.636 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  However, those duties do not apply to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  Moreover, VA's duties to notify and assist do not affect matters limited to statutory interpretation, as in this case.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, discussion of VA's duties to notify and assist is not required in this case.

II. Attorney Fees

The appellant in the case at hand is an attorney who represents the Veteran in an appeal involving the evaluation of a left ankle disability.  In a November 2011 rating decision, the RO granted a 10 percent rating for the left ankle disability, effective from June 2009 (the date of receipt of the claim for service connection for the left ankle disability), and then in an April 2013 Decision Review Officer decision awarded a 20 percent rating for the left ankle disability, effective from June 2009.  The appellant asserts that the fee agreement he and the Veteran signed in April 2010 entitles him to a sum that is equal to 20 percent of these past-due benefits.  

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  An attorney is precluded from claiming as a fee a portion of the future monthly benefits that will be paid to the veteran.  Further, a fee pursuant to a statutory fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C.A. § 5904(d)(2)(A)(i).

According to the implementing regulations of the pertinent statute, VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1).   

A "past-due benefit" is defined as "a non-recurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA [AOJ]... or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award... and the date of the grant of the benefit by the [AOJ], the Board of Veterans' Appeals, or an appellate court."  38 C.F.R. § 14.636(h)(3).  In the present case, the underlying claim of entitlement to service connection claim for a left ankle disability was received by VA on June 3, 2009.  The RO initially denied the Veteran's claim in a December 2009 rating decision, for which she initiated an appeal in April 2010.  Subsequently, the RO granted service connection for the left ankle disability in an August 2010 Decision Review Officer decision, assigning a noncompensable rating for the disability, which itself was appealed.  Then, as noted earlier, as a result of RO decisions in November 2011 and April 2013, the Veteran was awarded a 10 percent rating and a 20 percent rating, respectively, effective June 3, 2009.  (The Veteran has continued her appeal for a higher rating, which is the subject of a separate decision of the Board.)  

The Veteran was notified of the RO rating decisions by letters in November 2011 and May 2013, and the benefit awards were implemented effective July 1, 2009.  In other words, the first on-time benefit payment that was made to the Veteran in connection with this claim was in November 2011 in regard to the first award in November 2011 (i.e., the award of a 10 percent rating) and in May 2013 in regard to the second award in April 2013 (i.e., the award of a 20 percent rating).  Thus, the benefits that were granted to the Veteran for the period beginning on June 3, 2009 and ending in November 2011 (for the first award) and for the period beginning on June 3, 2009 and ending in May 2013 (for the second award) are considered to have been the past-due benefits at issue for the purpose of the attorney fees claim. 

Initially, the Board notes that the appellant does not argue that he is entitled to a sum that is in excess of 20 percent of the past-due benefits that were awarded to the Veteran as a result of the favorable rating determinations.  38 C.F.R. § 14.636(h)(1)(i).  It is also noted that the appellant has not defined the time periods for the "past-due benefits" as covering a period that is inconsistent with the periods discussed in the prior paragraph.  

There is no dispute that the claim at issue was resolved in a manner that is favorable to the Veteran, thus satisfying 38 C.F.R. § 14.636(h)(1)(ii).  That is, the Veteran's appeal for service connection and a compensable rating for a left ankle disability was granted.  As noted in the Introduction, the Veteran has continued an appeal for a higher rating for the left ankle disability, which is addressed in a separate decision by the Board.  As the outcome of that decision has not been implemented by the RO, and any past-due benefits in relation to the decision has not been determined, it is not for consideration by the Board.  The resolution of the present attorney fee case involves application of 38 C.F.R. § 14.636(h)(1)(iii) which, as noted above, requires that the award of past-due benefits results in a cash payment to a claimant from which the attorney fee may be deducted. 

In December 2012, the RO issued an administrative decision that denied entitlement to payment by VA of attorney fees from past-due benefits in relation to the award of a 10 percent rating for the left ankle disability.  (The RO continued its denial of attorney fees after a 20 percent rating for the left ankle disability was awarded in April 2013.)  This decision determined that there were no past-due benefits payable by VA to the Veteran because the Veteran was in receipt of military retired pay from the effective date of the VA compensation award (on June 3, 2009) to the date of the rating decision (in November 2011). 

The record in this case shows that the Veteran served in the United States Army for more than 20 years and receives retired military pay benefits.  Applicable law generally provides that not more than one award of pension or compensation will be made concurrently to any person based on his service.  38 U.S.C.A. § 5304; 38 C.F.R. § 3.700. 

When the Veteran in the case at hand was awarded VA disability compensation, the RO determined that the Veteran did not meet any statutory or regulatory criteria for concurrent receipt of retired pay and VA compensation benefits.  38 C.F.R. § 3.750 (authorizing receipt of both military retired pay and VA compensation if a Veteran's disability rating is 50 percent or higher).  The Board reaffirms that duplicate retired military pay benefits and VA compensation benefits are precluded by law in this case, as the Veteran is not in receipt of VA disability compensation benefits at a rate of 50 percent or higher.  (Nor would she be entitled to compensation at such a rate as a result of the separately-issued Board decision in regard to the evaluation of her left ankle disability.)  Therefore, the Veteran was not entitled to receive VA compensation benefits in addition to the military retirement benefits that she had already been paid.  

The appellant nonetheless contends that he is entitled to an amount that is equal to 20 percent of the past-due VA compensation benefits, even though the Veteran could not actually receive the past-due VA compensation benefits that had been awarded because she had already received these benefits from the military in the form of retirement benefits.  The appellant has presented a two-part argument in support of his position that he may be paid attorney fees based on the entire amount of retroactive pay that the Veteran would have been entitled to receive had she not received any military retirement pay.

First, in his notice of disagreement and substantive appeal, the appellant cited the case of Snyder v. Nicholson, 489 F.3d 1213 (Fed. Cir. 2007), in support of the argument that the Court has essentially held that the term "award" is not the same thing as "payment," and that the Court interpreted the term "award" as referring to the gross award and not the net payment to the veteran.  In other words, he contends that attorney fees may be granted even when there is no actual payment to a claimant.  Based on the above understanding of Snyder, the appellant asserts that 38 U.S.C.A. § 5904(d) itself does not forbid the payment of attorney fees in situations in which an award has been made to the Veteran but there has been no corresponding cash payment.  Second, the appellant contends that the third element of 38 C.F.R. § 14.636(h)(1), requiring that the award of past-due benefits result in a cash payment to a claimant from which the fee may be deducted, is invalid based on the holding of Snyder and to the extent that such provision is "ultra vires," that is to say, it is beyond the legal authority of the VA to require there to be a "cash payment" before deducting an attorney's fee.    

As to the first contention, the Board observes that the Court in Snyder held that the attorney's fee should be calculated based on the total "award" of disability compensation made by VA "on the basis of the claim" before VA reduced the retroactive payment amount due to the Veteran's incarceration.  See 38 U.S.C.A. § 5313 (limiting benefits which may be paid to an incarcerated Veteran).  The facts in Snyder were that VA had reduced the attorney's fee substantially when it reduced the actual retroactive payment to the Veteran from about $93,000 (based on compensation with a 70 percent disability rating) to the 10 percent disability rate of compensation allowed for incarcerated veterans.  The Snyder Court held that VA's payment to the attorney should have been calculated on the amount of benefits awarded to the veteran without consideration of the reduction due to the veteran's incarceration.

In his statements, the appellant suggests that there is no statutory basis for treating the "award" in this case differently than the award in the Snyder case.  The Board disagrees, and finds that the Veteran and her circumstances in this case are distinguishable from the veteran and his circumstances in the Snyder case.  In Snyder, the issue revolved around the amount of the retroactive benefits for purposes of determining the proper attorney fee, whereas in the present case the Veteran was not entitled to retroactive benefits from VA.  Both in November 2011 and in May 2013, the RO informed the Veteran that her VA compensation was being withheld to prevent a double payment as her VA benefits were duplicative of (and less than) the retired military pay that she had already received for the period in question.  The appellant's reliance on the definition of the term "award" in Snyder is misplaced, because the Court clearly stated in Snyder that attorney fees were limited to payment out of retroactive benefits.  As there were no past-due benefits owing to the Veteran following the RO's decisions of November 2011 and April 2013 in this case, and by extension, no retroactive benefit payments were made by VA to the Veteran, there was no basis for eligibility for payment to the appellant of attorney fees from VA.  Additionally, it is noted that in this case, as distinguished from the Snyder case (where the regulations do not address the topic of attorney fee payment in the context of incarcerated veterans), the regulations specifically address the payment of attorney fees in the context of a veteran who is in receipt of military retired pay.  The provision of 38 C.F.R. § 14.636(h)(1)(iii) states that an award of past-due benefits will not always result in a cash payment to a claimant or an appellant:  "For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay."  

Under 38 U.S.C.A. § 5904, the Secretary may prescribe in regulations reasonable restrictions on the amount of fees that an agent or attorney may charge a claimant for services rendered in the preparation, presentation, and prosecution of a claim before the VA.  A fee that does not exceed 20 percent of the past-due amount of benefits awarded on a claim is presumed to be reasonable.  The statute does not authorize VA to pay attorney fees "as if" the Veteran's claim resulted in an award of retroactive VA benefits payments where the Veteran does not, in fact, receive a retroactive payment of VA benefits.  As the Court stated in Snyder, the statute which authorizes VA to pay attorney fees limits that authorization to payment from retroactive benefits.  The authorizing subsection of 38 U.S.C.A. § 5904, which is entitled "(d) Payment of fees out of past-due benefits," specifically restricts the total fee paid to an agent or attorney to no more that 20 percent of the total amount of any past-due benefits awarded on the basis of the claim. 

As required by the statute, the Secretary prescribed regulations that address restrictions on fees.  Where the represented veteran has no legal entitlement to an actual retroactive payment from VA at the conclusion of the matter which required representation, the attorney is not eligible to receive payment of an attorney fee directly from VA. (The Board is mindful that the ongoing appeal of the left ankle disability rating is addressed in a separate Board decision, and that this current decision addresses those RO decisions that have resulted in awards of 10 percent and 20 percent ratings.)  In particular, as explicitly noted in the regulation, an individual receiving military retirement pay may not receive a cash benefit.  See 38 C.F.R. § 14.636(h)(1).  The preclusion against the Veteran's receipt of duplicative benefits (i.e., VA compensation benefits and military retired pay) is statutory.  The Court's definition of "award" in Snyder does not make an exception to the statutory preclusion of duplicate benefits.  

As to the appellant's second contention charging that 38 C.F.R. § 14.636(h)(1)(iii) is invalid as it is in contravention to the Snyder Court's holding and is beyond the legal authority of VA to require a cash payment before deducting the attorney's fee, the Board finds that such argument is without merit.  As previously explained, the factual scenario of Snyder and the present case can be differentiated.  Snyder involved the withholding of a certain amount of benefits for an incarcerated veteran (who was entitled to cash payment for unpaid compensation) under 38 U.S.C.A. § 5313, whereas in the present case VA withheld all benefits for a retired veteran (who was not entitled to any cash payment for compensation) in order to prevent the duplication of benefits which is proscribed under 38 U.S.C.A. § 5304.  The Veteran was not entitled to any past-due VA benefits given that she had already received military retired pay that amounted to more than her VA benefits.  Moreover, as earlier discussed, the requirements of 38 C.F.R. § 14.636(h)(1)(iii) are not beyond the scope of the relevant statute, given that the VA Secretary may prescribe regulations that place restrictions on attorney fees and govern the payment of attorney fees under attorney-claimant fee agreements out of past-due benefits.  Further, the appellant has not identified a conflict between statute and regulation.  Perhaps the appellant is arguing that the statute - 38 U.S.C.A. § 5904(d) - may be interpreted as providing discretion to VA with regard to the payment of attorney fees in such cases in which there is no actual payment to a claimant.  However, the Board does not find that the appellant has presented a valid rationale for disregarding 38 C.F.R. § 14.636(h)(1) as being inconsistent with 38 U.S.C.A. § 5904(d). 

The Board further emphasizes that when considering an appeal, it is bound by law to follow the applicable statutes, VA regulations, and precedent opinions of VA General Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

In sum, VA is not authorized to calculate or pay attorney fees except to the extent that a cash payment of "past-due benefits" is awarded.  The relevant statute provides no exception for payment of attorney fees by VA "as if" there was a monetary award of past-due benefits.  The present case is one in which the Veteran received military retired pay and therefore no "cash" award of VA benefits, despite a favorable outcome on the claim, and such a circumstance is contemplated by the applicable regulation.   As there was no cash payment of past-due benefits awarded in this case, the appeal for eligibility for direct VA payment of the appellant's attorney fee must be denied.  


ORDER

The appeal seeking attorney fees from past-due benefits is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


